      2:19-cv-03006-DCN         Date Filed 10/26/20       Entry Number 63        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                       )
CONSERVATION LEAGUE, et al.,                 )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )
                                             )               Case No. 2:19-cv-03006-DCN
ANDREW R. WHEELER, in his official           )
capacity as Administrator of the U.S.        )
Environmental Protection Agency, et al.,     )
                                             )
                      Defendants,            )
                                             )
AMERICAN FARM BUREAU                         )
FEDERATION, et al.,                          )
                                             )
                      Intervenor-Defendants. )
_______________________________________ )


 JOINT STATUS REPORT AND MOTION TO GOVERN FURTHER PROCEEDINGS

       The parties file this Joint Status Report and Motion to Govern Further Proceedings

pursuant to the Court’s September 4, 2020 Order holding this case in abeyance for an additional

60 days and directing the parties to file a proposal to govern further proceedings at the

conclusion of the abeyance period. ECF No. 57. The parties have conferred and jointly request

that the Court continue the abeyance for an additional 60 days, after which the parties will

submit a proposal to govern further proceedings.

       In support, the parties state as follows:

       1.      Plaintiffs South Carolina Coastal Conservation League, et al., challenge a

regulation that (1) repealed the “Clean Water Rule”––a 2015 rule defining “waters of the United

States” under the Clean Water Act––and (2) recodified the prior regulatory definition of “waters
      2:19-cv-03006-DCN        Date Filed 10/26/20      Entry Number 63        Page 2 of 4




of the United States.” See ECF No. 1 ¶ 1 (challenging Final Rule, Definition of “Waters of the

United States”—Recodification of Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019)

(“Repeal Rule”)).

       2.      On January 17, 2020, Defendants moved to dismiss the complaint for lack of

subject matter jurisdiction. See ECF No. 28.

       3.      On January 23, 2020, the Administrator of EPA and the Assistant Secretary of the

Army for Civil Works signed a final rule entitled “Navigable Waters Protection Rule: Definition

of ‘Waters of the United States.’” This rule defines “waters of the United States” under the Clean

Water Act and replaced the definition promulgated in the Repeal Rule, which is the subject of

this litigation. The “Navigable Waters Protection Rule” was published in the Federal Register on

April 21, 2020, see 85 Fed. Reg. 22,250 (Apr. 21, 2020), and went into effect on June 22, 2020.

       4.      There have been several challenges to the “Navigable Waters Protection Rule”

filed to date, including one before this Court wherein dispositive briefing is now complete and

oral argument on the dispositive motions has been scheduled. See S.C. Coastal Conservation

League v. Wheeler, No. 2:20-cv-01687-DCN, ECF No. 1 (D.S.C. Apr. 29, 2020).1

       5.      Abeyance remains appropriate considering the Court’s May 29, 2020 and

September 4, 2020 Orders, the publication of the replacement definition of “waters of the United

1
 See also Conservation Law Found. v. EPA, No. 1:20-cv-10820-DPW, ECF No. 1 (D. Mass.
Apr. 29, 2020); California v. Wheeler, No. 3:20-cv-03005-RS, ECF No. 1 (N.D. Cal. May 1,
2020); Chesapeake Bay Found., Inc. v. Wheeler, 1:20-cv-01064-RDB, ECF No. 1 (D. Md. Apr.
27, 2020); N.M. Cattle Growers’ Ass’n v. EPA, 1:19-cv-00988-JHR-SCY, ECF No. 26 (D.N.M.
Apr. 27, 2020); Or. Cattlemen’s Ass’n v. EPA, 3:19-cv-00564-MM, ECF No. 90 (D. Or. May 1,
2020); Wash. Cattlemen’s Ass’n v. EPA, 2:19-cv-00569-JCC, ECF No. 72 (W.D. Wash. May 4,
2020); Murray v. Wheeler, 1:19-cv-01498-LEK, ECF No. 17 (N.D.N.Y. May 11, 2020);
Colorado v. EPA, 1:20-cv-01461-WJM, ECF No. 1 (D. Colo. May 22, 2020); Pasqua Yaqui
Tribe v. EPA, 4:20-cv-00266-RM, ECF No. 1 (D. Ariz. June 22, 2020); Navajo Nation v.
Wheeler, 2:20-cv-00602-MV-GJF, ECF No. 1 (D.N.M. June 22, 2020); Puget Soundkeeper All.
v. EPA, 2:20-cv-00950-JCC, ECF No. 1 (W.D. Wash. June 22, 2020); Env’t Integrity Project v.
EPA, 1:20-cv-01734-KBJ, ECF No. 1 (D.D.C. June 25, 2020).


                                                2
      2:19-cv-03006-DCN         Date Filed 10/26/20       Entry Number 63        Page 3 of 4




States,” and argument on dispositive motions scheduled in a separate challenge to the “Navigable

Waters Protection Rule” before this Court. The new rule and disposition of challenges thereto

may affect the issues and arguments at play in this litigation and other related legal challenges

regarding the regulatory definition of “waters of the United States.”

       Accordingly, the parties respectfully request that the Court hold this case in abeyance for

an additional 60 days, up to and including January 2, 2021.

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//




                                                 3
      2:19-cv-03006-DCN        Date Filed 10/26/20     Entry Number 63     Page 4 of 4




FOR PLAINTIFFS:                                  FOR INTERVENOR-DEFENDANTS:

s/ Frank S. Holleman III                             s/ W. Thomas Lavender, Jr.
Frank S. Holleman III                                W. Thomas Lavender, Jr.
D.S.C. Bar No. 1911                                  Joan Wash Hartley
Kelly F. Moser*                                      Nexsen Pruet, LLC
Geoffrey R. Gisler*                                  1230 Main Street, Suite 700
Southern Environmental Law Center                    Columbia, SC 29201
601 West Rosemary Street, Suite 220                  (803) 253-8233
Chapel Hill, NC 27516-2356                           TLavender@nexsenpruet.com
Telephone: (919) 967-1450                            jhartley@nexsenpruet.com
Facsimile: (919) 929-9421
fholleman@selcnc.org                                 Timothy S. Bishop*
kmoser@selcnc.org                                    Colleen M. Campbell*
ggisler@selcnc.org                                   MAYER BROWN LLP
                                                     1999 K Street NW
Mark Sabath*                                         Washington, DC 20006
Southern Environmental Law Center                    (202) 263-3000
201 West Main Street, Suite 14                       tbishop@mayerbrown.com
Charlottesville, VA 22902-5065                       ccampbell@mayerbrown.com
Telephone: (434) 977-4090
Facsimile: (434) 977-1493                            Brett E. Legner*
msabath@selcva.org                                   MAYER BROWN LLP
                                                     71 South Wacker Drive
FOR DEFENDANTS:                                      Chicago, IL 60606
                                                     (312) 782-0600
PETER M. MCCOY, JR.                                  blegner@mayerbrown.com
United States Attorney
District of South Carolina

s/ Lee Berlinsky
Lee Berlinsky
Fed. ID# 05443
Assistant United States Attorney
151 Meeting Street, Suite 200
Charleston, SC 29401
Telephone: (843) 266-1679
Lee.Berlinsky@usdoj.gov

* Pro hac vice




                                             4
